UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARRY EDWIN HAMILTON, :
:CIVIL ACTION NO. 3:18-CV-1915
Plaintiff, :
(JUDGE MARIANI)
Vv. :
LT. KEITH ROBB, et al.,
Defendants.
MEMORANDUM OPINION

 

Plaintiffs Motion for Reconsideration (Doc. 12) is pending before the Court. With the
motion, Plaintiff seeks reconsideration of the Court’s Order adopting Magistrate Judge
Martin C. Carlson’s Report and Recommendation (“R&R”) (Doc. 3), dismissing Plaintiffs
Complaint (Doc. 1) with prejudice, and directing the Clerk of Court to close the case. (Doc.
11 {ff 1-3.) For the reasons discussed below, the Court will deny Plaintiffs motion.

|. ANALYSIS

Plaintiff asserts that the bases for reconsideration are that he did not see the Report
and Recommendation because his attention was focused elsewhere (Doc. 12 J 5), and he
has diminished abilities to focus and recall due to post-concussion injury which should
entitle him to accommodation under the Americans with Disabilities Act (“ADA”) (id. Jf] 2, 5).

Plaintiff also requests that he be allowed to amend his pleading to include a claim under the
ADA, or, alternatively, that the Court retroactively impose a stay, reissue the Report and
Recommendation, and allow him an opportunity to respond. (/d. Jf 7, 8.)

Based on Plaintiff's asserted grounds for relief, the Court construes his filing as a
motion filed pursuant to Federal Rule of Civil Procedure 60(b)(1) which provides as follows:
“On motion and just terms, the court may relieve a party or its legal representative from a
final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). The Third Circuit Court of Appeals
has stated that “[t]he test for ‘excusable neglect’ is equitable, and requires us to weigh the
‘totality of the circumstances.” Nara v. Frank, 488 F.3d 187, 193-94 (3d Cir.2007) (quoting
Welch v. Forbes, Inc. v. Cendant Corp., 234 F.3d 166, 171 (3d Cir. 2000) (citing Pioneer
Inc. Servs. v. Brunswick Assocs. L.P., 507 U.S. 380 (1993))). In particular, a court is to
consider “1) the danger of prejudice to the other party; 2) the length of the delay and its
potential impact on judicial proceedings; 3) the reason for the delay—and whether it was
within the movant's control; and 4) whether the movant acted in good faith.” Nara, 488 F.3d
at 194 (citations omitted).

Here Magistrate Judge Carlson conducted a preliminary review of Plaintiffs
Complaint pursuant to 28 U.S.C. § 1915(2)(B)(ii) in his R&R. (Doc. 3 at 2-3.) Because the
Court adopted his recommendation that Plaintiffs Complaint be dismissed with prejudice
(id. at 22; Doc. 11 § 2), Defendants were not served. While this procedural posture may be

indicative of a lack of prejudice to Defendants, the fact that reopening the case may subject
them to defend an action filed in October 2018 which the Magistrate Judge found raised
many time-barred claims suggests that the passage of time may present prejudice.

More importantly, the reason for the delay, i.e., that Plaintiff was distracted by other
matters and focused his attention on defending himself in a state proceeding (Doc. 12 { 5),
does not square with the fact that he filed numerous documents in this case after Magistrate
Judge Carlson issued his R&R (see Docs. 4-10). These filings are indicative of the fact that
Plaintiff continued to pay attention to his federal filing. Further, a review of the procedural
histories of Plaintiff's previous filings in this Court shows that Plaintiff is an experienced
litigant in federal court who should be well-aware of the need to timely file objections to a
Report and Recommendation. See, e.g., Hamilton v. Commonwealth, 4:18-CV-657, Docs.
5, 6; Hamilton et al v. Centre County Tax Claim Bureau, 3:17-CV-1853, Docs. 22, 24-29,
Hamilton v. Bromley, 4:14-CV-2248, Docs. 30-35; Hamilton v. National Football League,
3:14-CV-1988, Docs. 5, 6; Hamilton v. General Services Administration, 3:10-Cv-1494,
Docs. 5, 6; Hamilton v. Centre County Child Access Center, 4:12-CV-952, Docs. 31, 32.
Given these circumstances, the Court concludes that the reason for the delay does not
support a finding of excusable neglect in that the reason provided is not consistent with his
course of conduct and familiarity with civil litigation in this Court. Relatedly, the totality of
the circumstances does not support a finding that the delay was out of Plaintiff's control.

Plaintiffs assertion that he should be allowed an accommodation pursuant to the

Americans with Disabilities Act (“ADA”) (Doc. 12 ¥ 5) is totally without foundation and legal
efficacy in the circumstances presented here. While the ADA requires an employer to make
reasonable accommodations for an employee's disabilities, 42 U.S.C. § 12112(b)(5)(A), the
governing statute has no application in the context of excusing a pro se litigant from
following statutory provisions, regulatory provisions, the Federal Rules of Civil Procedure
and court rules, including the Middle District of Pennsylvania Local Rules of Court, and court
orders.

More, generally, Plaintiffs belief that he should be excused from filing objections to
the Report and Recommendation because he has a problem focusing (Doc. 12 § 5) is
without merit. Even though pro se filings are held to less stringent standards than those
drafted by lawyers, Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S.
519 (1972), a pro se litigant must follow applicable rules. See, e.g., McNeil v. United States,
508 U.S. 106 (1993); Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015). As stated by the
Supreme Court in McNeil,

we have never suggested that procedural rules in ordinary civil litigation should

be interpreted so as to excuse mistakes by those who proceed without counsel.

As we have noted before, “in the long run, experience teaches that

strict adherence to the procedural requirements specified by the legislature is

the best guarantee of evenhanded administration of the law.”

508 U.S. at 113 (1993) (quoting Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980)); see
also Hedges v. United States, 404 F.3d 744, 753 (citing McNeil, 508 U.S. at 113). The

Seventh Circuit Court of Appeals took the Supreme Court’s guidance to mean that “rules

apply to uncounseled litigants and must be enforced.” Members v. Paige, 140 F.3d 699,
702 (7th Cir. 1998). Thus, the leniency afforded pro se litigants does not extend to a failure
to file objections to a Magistrate Judge’s Report and Recommendation.
Il. CONCLUSION
Based on the foregoing analysis, the Court concludes that Plaintiff's Motion for
Reconsideration (Doc. 12) is properly denied. An appropriate Order will be filed

simultaneously with this Memorandum Opinion.

   

'

AGMLMMW

 

Robert D. Marian

United States District Judge
